UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STEPHEN CHRISTOPHER PLUNKETT,

         Plaintiff,
                 v.                                        Civil Action No. 21-1232 (JEB)
 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.,

         Defendants.


                                             ORDER

       Pro se Plaintiff Stephen Plunkett, a prisoner in Georgia, filed this action under the

Freedom of Information Act and the Privacy Act, seeking documents relating to his criminal

case. See ECF No. 1 (Complaint) at 1. While the Government continues processing his request

and releasing documents, see, e.g., ECF No. 13 (Status Report), Plunkett now moves for a

Temporary Restraining Order and Preliminary Injunction. See ECF No. 14 (TRO/PI Mot.).

More specifically, he asks the Court to enjoin “Defendants, and their privies, from transferring,

harassing, torturing, and communicating with Plaintiff without express authorization of this

Court.” Id. at 1. He also “seeks discovery in this action pursuant to Federal Rules of Civil

Procedure Rule 26 and in camera inspection of all of Defendants’ components’ files concerning

or relating to Plaintiff in any way.” Id.

       His Motion has two dispositive flaws. First, his initial injunctive request regarding

harassment and communication has nothing to do with his underlying suit. In other words, these

actions and proposed relief are not encompassed in his Complaint. Scott v. Schedler, 826 F.3d

207, 214 (5th Cir. 2016) (an “injunction may not encompass more conduct than was requested or


                                                    1
exceed the legal basis of the lawsuit”); Pac. Radiation Oncology, LLC v. Doe, 810 F.3d 631, 633

(9th Cir. 2015) (“When a plaintiff seeks injunctive relief based on claims not pled in the

complaint, the court does not have the authority to issue an injunction.”). Second, to the extent

he seeks discovery or in camera inspection, he has not shown how he is being irreparably

harmed without this relief. Absent such harm, preliminary relief is unavailable. E.g., Sherley v.

Sebelius, 644 F.3d 388, 392–93 (D.C. Cir. 2011).

       The Court accordingly ORDERS that the Motion is DENIED.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: February 22, 2022




                                                     2